FILED
                             NOT FOR PUBLICATION                             FEB 24 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RANJIT KAUR,                                      No. 07-74860

               Petitioner,                        Agency No. A096-143-884

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Ranjit Kaur, native and citizen of India, petitions for review of a Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence factual findings. INS v. Elias-

Zacarias, 502 U.S. 478, 481 & n.1 (1992). We deny the petition for review.

      Substantial evidence supports the finding that the harm Kaur suffered in

India was not severe enough to warrant a grant of asylum. See Kumar v. INS, 204

F.3d 931, 934-35 (9th Cir. 2000). Substantial evidence also supports the agency’s

conclusion that the government rebutted the presumption that Kaur has a well-

founded fear of future persecution with evidence that she can relocate reasonably

within India. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000 (9th Cir.

2003); Melkonian v. Ashcroft, 320 F.3d 1061, 1070 (9th Cir. 2003) (presumption

of well-founded fear can be rebutted if the government can show the applicant

could reasonably be expected to relocate). Accordingly, Kaur’s asylum and

withholding of removal claims fail.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Kaur failed to establish it is more likely than not that she will be tortured if

returned to India. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           2                                     07-74860